Case 20-20111   Doc 1   Filed 03/19/20 Entered 03/19/20 13:11:40   Desc Main
                           Document    Page 1 of 4
Case 20-20111   Doc 1   Filed 03/19/20 Entered 03/19/20 13:11:40   Desc Main
                           Document    Page 2 of 4
Case 20-20111   Doc 1   Filed 03/19/20 Entered 03/19/20 13:11:40   Desc Main
                           Document    Page 3 of 4
Case 20-20111   Doc 1   Filed 03/19/20 Entered 03/19/20 13:11:40   Desc Main
                           Document    Page 4 of 4
